                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


GULF COAST BANK AND TRUST CO.                                *       CIVIL ACTION
                                                             *
VERSUS                                                       *       NO. 17-12312
                                                             *
HOWARD G. ANDERS                                             *       SECTION “L” (4)
                                                             *

                                   ORDER AND REASONS


       Before the Court is Plaintiff’s unopposed motion for summary judgment. R. Doc. 44. For

the reasons that follow, the unopposed motion is GRANTED.


       I.      BACKGROUND


       This breach of contract action arises out of a Receivables Purchase Agreement (“RPA”)

between Plaintiff Gulf Coast Bank and Trust Company and Newberry Bakers, Inc. (which is not a

party to this case). Defendant Howard Anders signed a Limited Guaranty agreeing to be solidarily

liable for Newberry’s obligations under the RPA. Gulf Coast sued Anders for his alleged breach

of the Limited Guaranty, and now moves for summary judgment. The motion is unopposed.


       II.     LAW AND ANALYSIS


       Summary judgment is proper when “the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). A genuine issue of

material fact exists if a reasonable jury could return a verdict for the nonmoving party. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996). “[U]nsubstantiated assertions,”


                                                 1
“conclusory allegations,” and merely colorable factual bases are insufficient to defeat a motion for

summary judgment. See Hopper v. Frank, 16 F.3d 92, 97 (5th Cir. 1994); Anderson, 477 U.S. at

249-50. In ruling on a summary judgment motion, a court may not resolve credibility issues or

weigh evidence. See Int’l Shortstop, Inc. v. Rally’s Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).

Furthermore, a court must assess the evidence, review the facts and draw any appropriate

inferences based on the evidence in the light most favorable to the non-moving party. See Daniels

v. City of Arlington, Tex., 246 F.3d 500, 502 (5th Cir. 2001).


       The Court may not grant Gulf Coast’s motion for summary judgment “merely because it

is unopposed.” Bustos v. Martini Club Inc., 599 F.3d 458, 468 (5th Cir. 2010). Indeed, “[t]he

movant has the burden of establishing the absence of a genuine issue of material fact and, unless

he has done so, the court may not grant the motion, regardless of whether any response was filed.”

Hetzel v. Bethlehem Steep Corp., 50 F.3d 360, 362 (5th Cir. 1995).


       Having reviewed the evidence and arguments submitted by Gulf Coast, the Court finds that

Gulf Coast’s unopposed motion has merit. Under the terms of the Limited Guaranty, Texas law

controls. Gulf Coast is entitled to summary judgment if it shows “(1) the existence and ownership

of a guaranty contract; (2) the terms of the underlying contract by the holder; (3) the occurrence

of the conditions upon which liability is based; and (4) the failure or refusal to perform by the

guarantor.” Chahadeh v. Jacinto Med. Grp., P.A., 519 S.W.3d 242, 246 (Tex. App. 2017).


       a. The Underlying Contract – the Receivables Purchase Agreement


       In September 2016, Gulf Coast and Newberry Bakers entered in to a Receivables Purchase

Agreement (“RPA”). The RPA entails an agreement whereby Newberry would, among other

things, occasionally offer to sell its unpaid accounts receivable to Gulf Coast and, in exchange,


                                                 2
Gulf Coast would purchase certain unpaid receivables in its sole discretion. The RPA stated that

all “invoices related to all of the Receivables … shall set forth the Lockbox Address as its sole

address for payment. [Newberry] shall establish the lock box with [Gulf Coast] under [Gulf

Coast’s] exclusive control using the Lockbox Address and shall request in writing or otherwise

take reasonable steps to ensure that all payments be sent directly to such Lockbox.” R. Doc. 44-2

at 1-2. It also required Newberry to deliver to Gulf Coast “any payment or proceeds that it may

receive with respect to any Receivable Asset” within one business day following Newberry’s

receipt thereof. Id. at 2. If Newberry failed to do so, it became liable to Gulf Coast for a Misdirected

Payment Fee. Id.


        The RPA also required each Receivable offered for sale to be free from any defenses,

disputes, offsets, counterclaims, or rights of return or cancellation. Newberry’s failure to abide by

its obligations under the RPA constitutes an “Event of Default,” and Newberry becomes “obligated

to repurchase” the Receivable.


        As collateral for its obligations under the RPA, Newberry granted to Gulf Coast a

continuing first priority security in and to all of Newberry’s current and future “(i) accounts, chattel

paper, other Receivables, instruments (including promissory notes), investment property,

documents, and general intangibles; including without limitation all reserve accounts, Residual

Payments, credits and reserves, and letter-of credit rights, (ii) all deposit accounts, (iii) all

equipment and inventory, and (iv) all proceeds from any of the foregoing” (the “Collateral”). R.

Doc. 1-1.


        Under the RPA, Newberry expressly warrants and represents that “the Collateral is not

subject to, and is free and clear of, any lien, claims, pledge, security, or encumbrance of any kind,


                                                   3
other than those granted to [Gulf Coast]” under the RPA. R. Doc. 44-2 at 3. These representations

and warranties are “continuing in nature and … remain in full force and effect until all obligations

and sums owing to [Gulf Coast] by [Newberry] have been fully performed, paid and satisfied,

whether or not [the RPA] is canceled or terminated.” Id. The RPA provides that an Event of Default

occurs when “any warranty of representation [in the RPA] proves to be false in any way, however

minor.” Id.


       b. Anders’s Guaranty of the RPA


       Anders was Newberry’s president. In October 2016, he executed a Limited Guaranty, in

which he “absolutely and unconditionally agree[d] to … guarantee the prompt and punctual

payment, performance and satisfaction” of certain obligations under the RPA (the “Limited

Guaranty”). Under the Limited Guaranty, Anders is liable for any failure by Newberry to deliver

“all payments or proceeds received by [Newberry] with respect to any [Receivable] which [are]

not delivered to [Gulf Coast] with the one (1) Business Day delivery deadline provided in the

RPA.” Id. Anders also guaranteed the prompt and punctual payment, performance, and satisfaction

of all of Newberry’s “RPA Warranty Obligations,” which, under the terms of the Limited

Guaranty, means “the obligations and liabilities of [Newberry] in connection with its warranty

under the RPA that each Factored Receivable … is a bona fide existing obligation of the account

debtor thereunder created by the sale and delivery of goods or the rendition of services in the

ordinary course of [Newberry’s] business, that is unconditionally owed and that the account

debtor’s payment obligations is not and will not be subject to any defenses, disputes, offsets,

counterclaims, or rights of return or cancellation.”




                                                 4
       The Limited Guaranty provides that Anders’s “obligations and liability under [the Limited

Guaranty] shall be on a ‘solidary’ or ‘joint and several’ basis along with [Newberry] to the same

degree and extent as if [Anders] had been and/or will be a co-principal obligor and/or co-maker of

the RPA Warranty Obligations.”


       c. Trigger of Obligations under the RPA


       In October 2016, Gulf Coast sent a Notification of Change Remittance to Wal-Mart, one

of Newberry’s account debtors, notifying it that “[t]o the extent that [it is] now indebted or may in

the future become indebted to [Newberry], payment thereof is to be made to [Gulf Coast], for the

account of [Newberry].” Id. at 5. Notwithstanding the RPA’s requirement that payments on all

receivables were to be sent directly to Gulf Coast, Anders caused Wal-Mart to pay Newberry

instead. Newberry received payments and proceeds with respect to one or more of its Receivables

for the Wal-Mart account, but failed to deliver those payments and proceeds to Gulf Coast (the

“Misdirected Accounts”). Newberry’s failure to comply with its obligations under the RPA

constitutes an Event of Default. Payment with respect to the Misdirected Accounts was received

by Newberry, but was not delivered to Gulf Coast within one business day as required by the RPA.

The full payment of Misdirected Accounts is guaranteed by Anders as part of the RPA Warranty

Obligations.


       Further, certain accounts were rejected for payment by the account debtor because of an

alleged offset, credit, or other defense, which violated Newberry’s warranty under the RPA that

each Receivable is free from any defenses, disputes, offsets, counterclaims, or rights of return or

cancellation. Payment of the Disputed Accounts is guaranteed by Anders as part of the RPA

Warranty Obligations.


                                                 5
       d. Anders’s Failure to Perform


       Finally, there is no genuine dispute of material fact that Anders has failed or refused to

perform his obligations under the Limited Guaranty. Newberry breached its obligations under the

RPA and, despite the Limited Guaranty, Anders did not make full payment of the Misdirected

Accounts or Disputed Accounts to Gulf Coast. Accordingly, there is no genuine issue of material

fact, and Gulf Coast is entitled to judgment as a matter of law on its breach of the Limited Guaranty

claim against Anders.


       III.    CONCLUSION


       Accordingly, IT IS ORDERED that Gulf Coast’s unopposed motion for summary

judgment (R. Doc. 44) is GRANTED.


       New Orleans, Louisiana, this 28th day of May, 2019.




                                              ________________________________________
                                               UNITED STATES DISTRICT JUDGE




                                                 6
